Appeal from an order of the County Court of Clinton County which dismissed, without a hearing, a writ of habeas corpus. The facts are not in dispute. On November 17, 1946 appellant was sentenced by the County Court of Onondaga County to an indeterminate term, the minimum of which was 30 years and its maximum 60 years, on his conviction after trial of two counts of the crime of robbery in the first degree. His term of confinement has not expired. Upon the certificate of the Clinton Prison psychiatrist, he was transferred to Dannemora State Hospital on April 26,1955. He contends that the transfer was improper since he then was and now is sane. Appellant is entitled to a hearing *870on these issues. (People ex rel. Brown v. Johnston, 9 N Y 2d 482.) Order of the County Court reversed and the matter remitted for further proceedings not inconsistent with this decision. Bergan, P. J., Coon, Gibson, Herlihy and Taylor, JJ., concur.